This is an appeal from an order denying a petition for a writ of error coram nobis. The appellant contends that at the time of his arraignment in 1941 he was not properly advised of his right to counsel. In October of 1960 a petition by the appellant for the same relief herein asked was granted by the court. He was produced in court and counsel was appointed. At the request of the attorney for the defendant the matter was adjourned for some months. During the interval the appellant requested the court for permission to withdraw the writ, which was granted without prejudice. Thereafter a request was made by the appellant to reinstate the application, which was denied by the court. In October, 1961 [one year later] a new petition for a writ of error coram nobis, based upon the same facts as in the prior petition, was denied on the ground that the appellant had been given “ full opportunity, with assigned counsel, to present any facts he deemed advisable at a hearing ”. From reading the record, it appears that this unusual procedure was adopted by the court in reliance upon a case decided by this court in August, 1961 (People v. Bishop, 14 A D 2d 602). A reading of our memorandum shows that the court affirmed the denial of a writ after a hearing. However, here the granting of a hearing by the court in the first instance was a gratuity, coram nobis not being a proper remedy for the relief demanded. We further note from the record that a certified copy of the minutes states that defendant was informed of his rights and waived counsel. Order denying the application for a writ of error comm nobis affirmed. Bergan, P. J., Coon, Herlihy and Taylor, JJ., concur.